COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              THE SALVATION ARMY AND
               CHESTERFIELD SERVICES, INC.
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0897-14-2                                           PER CURIAM
                                                                                 SEPTEMBER 16, 2014
              VERONICA BANKS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Rachel A. Riordan; Elizabeth N. Kazmerowski; Kalbaugh, Pfund &
                               Messersmith, on brief), for appellants.

                               (Robert E. Walsh; Rutter Mills, LLP, on brief), for appellee.


                     The Salvation Army and Chesterfield Services Inc. (collectively employer) appeal the

              decision of the Workers’ Compensation Commission (commission) finding that a YMCA

              membership, as recommended by the treating physician of Veronica Banks (claimant), was

              reasonable, necessary, and causally related to her compensable shoulder injury. Employer

              argues it presented credible evidence from an independent physician that claimant could

              rehabilitate her shoulder at home and the commission should have assigned a greater weight to

              the less expensive home rehabilitation option.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Banks v. The Salvation Army, JCN VA00000533303 (May 2, 2014). We dispense

              with oral argument and summarily affirm because the facts and legal contentions are adequately



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-